Stover, J.:
This is an action of ejectment, the plaintiff claiming under a lease executed • by the mayor of the city of Rochester, based upon a tax sale by the city in 1876 for the general city tax of 1875.
The trial court has found that the premises in question have been in the possession and control of the defendant since 1883, and that no evidence was given showing any attempt to obtain possession by *208the plaintiff or his predecessors in title. The value of the premises is found to be $2,200. The tax for which the premises were sold and the lease to plaintiff granted, amounted to $33.84.
The trial court found that the record showed that no warrant was attached to the'general city tax roll for the year 1878 ; that no seal was attached to said roll and no assessors’ affidavit was attached thereto. He also found that there was no proof of the service of notice to redeem under' the 1875 city tax, there being- no such notices on file for any tax previous to 1890.
The trial court found as a conclusion of law: “ That the lease issued on the said 1875 tax is void because the proceedings were so defective that the mayor acquired no jux-isdiction to issue the lease.”
It is not questioned on this appeal that it was necessary that the tax roll shoxxld have attached thereto a tax warrant and the assessox-s’ affidavit.
Upon the trial of this action the rolls were introduced in' evidence, but there was neither tax warrant xlor affidavit of assessors attached-thereto, but some proof was given that the rolls had been bound since they were deposited in the office where they belonged, and it is contended that this is a sufficient explanation of the absence of the necessary warrant and affidavit to uphold the tax deed, and that there is a presumption that officials have performed such acts as the law requires of them, arid, therefore, proof must be forthcoming-to overturn this presumption,-and in the absence of such proof the presumption now obtains that at the time the rolls were filed they had the necessaxy affidavit and warrant attached thereto.
We do not think that this contention is correct.. In the absence of any proof whatever there may be a presumption that officials required by law to perform certain acts have performed those acts, but when we go a step further and as in this case where the identical roll which it is said must be presumed to - have a warrant .attached is produced, and it appears from the inspection that the warrant and affidavit ax-e not attached, it becomes not a question of-' presumption, but of proof, and whatever infex-ences are to be drawn, in the first instance at least, are to be dx-awn by the trial court. The most we think that can be said of this situation is that it raises a question of fact. The presurixption to be indulged in is what ? That the rolls have the warrant attached because the officers have *209performed their duty. If this be controlling in this case presumption becomes stronger than proof and inference entitled to greater weight than absolute testimonyj for, in order to sustain the. plaintiff’s contention here, we. must not only indulge in a presumption that the officials have performed their duty by attaching the warrant and affidavit to the rolls, but the further presumption that' the official who is made the custodian of the rolls has not only failed.to perform his duty, but has absolutely been guilty of malfeasance- by destroying'the. affidavit and warrant properly attached to the. roll, and which it was his duty to keep intact. We think we go as far as the situation warrants when we say that a question of fact was raised for the determination of the trial court; for if we go further and apply the rule which the plaintiff invokes' to other phases of the case, the presumption would be just as strong that the officials who had charge of the rolls had not been derelict in their duty and had not detached any portion of the paper or document which it-was their duty to retain control of. So that indulging in the presumptions and proofs the trial court, whether reaching the same concltision that we might or not, was justified in finding that there was no warrant or affidavit attached to the roll, and that, therefore, the mayor never acquired jurisdiction to execute the lease under which the plaintiff claims. -
We do not deem it necessary, to examine the further questions in this casé, namely, that of the Statute of Limitations and the validity of the defendants’ deed, for the plaintiff, if. entitled to recover must recover upon the strength of ins own title and not upon the weakness of the defendants’.- The questions are purely those of law, no equities existing in favor of plaintiff, and such equities as may be said to exist being entirely in favor of the defendants.
If our conclusions as above stated are- correct, plaintiff had no legal title to the premises; the judgment of the Trial Term was right and should be affirmed.
All concurred.
Judgment affirmed, with costs.